Citation Nr: 1235699	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and diabetic retinopathy.

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, right upper extremity.

3.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, left upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran's representative contends that the Veteran's service connected diabetes mellitus and related peripheral neuropathy have worsened since the most recent VA examination in July 2008.  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

Further, there are outstanding records pertinent to the Veteran's claim for increased evaluation for PTSD.  Specifically, in February 2010 the Veteran submitted a statement noting that he had been receiving treatment for PTSD since December 2009 from the North Charleston Vet Center.  However, no records from the Vet Center have been associated with the claims file.  As those records relate to the Veteran's psychiatric condition during the period on appeal, they are pertinent to the Veteran's claim and should be obtained on remand.  The Veteran should also be provided with a VA psychiatric examination in order to ascertain the severity of his PTSD, since the most recent VA psychiatric examination of record was conducted in April 2008.

Finally, the Veteran's Virtual VA electronic folder contains VA outpatient treatment records dated from October 2011 to June 2012 that are pertinent to his claims and which have not been considered by the RO.  Such records should be reviewed on remand.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any records pertaining to the Veteran since December 2009 from the North Charleston Vet Center.  

2.  Schedule the Veteran for a VA examination to assess the severity of his PTSD.  The claims folders (and Virtual VA folder) must be made available to and reviewed by the examiner.

All findings should be reported in detail, and all appropriate diagnostics should be performed.

The examiner should report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria.  Additionally, the examiner should provide an opinion as to whether the Veteran's PTSD affects his ability to obtain and maintain substantially gainful employment.  

The supporting rationale for all opinions expressed must be provided in the report.

3.  Schedule the Veteran for appropriate VA examinations to assess the severity of his diabetes mellitus with erectile dysfunction and diabetic retinopathy.  The claims folders (and Virtual VA folder) must be made available to and reviewed by the examiners.

Specifically, the diabetes examiner should state whether the Veteran's diabetes necessitates a restricted diet and regulation of activities or includes episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to diabetic care providers.  Complications of diabetes should be identified.  

Additionally, the examiner should provide an opinion as to whether the Veteran's diabetes mellitus with erectile dysfunction and diabetic retinopathy affects his ability to obtain and maintain substantially gainful employment.  

The supporting rationale for all opinions expressed must be provided in the report.

4.  Schedule the Veteran for an appropriate VA examination to assess the severity of his peripheral neuropathy of the upper and lower extremities.  The claims folders (and Virtual VA folder) must be made available to and reviewed by the examiner.

The examiner should report the severity of the Veteran's peripheral neuropathy in terms conforming to the appropriate rating criteria.  Additionally, the examiner should provide an opinion as to whether the Veteran's peripheral neuropathy affects his ability to obtain and maintain substantially gainful employment.  

The supporting rationale for all opinions expressed must be provided in the report.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, including all evidence associated with the claims file or Virtual VA since the issuance of the July 2009 supplemental statement of the case, re-adjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


